United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2833
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Francisco Reyes Rivera,                 *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 19, 2006
                                Filed: May 23, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Francisco Reyes Rivera pleaded guilty to possessing with intent to distribute
50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1). The district court* sentenced Rivera to 120 months in prison and 5 years of
supervised release. On appeal, Rivera’s counsel filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which he requests leave to withdraw.




      *
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      Rivera’s plea agreement contains a valid appeal waiver. See United States v.
Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003);
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case). Having reviewed the record independently
for any nonfrivolous issues not covered by the appeal waiver, and finding none, we
enforce the waiver, dismiss this appeal, and grant counsel’s request to withdraw.
                       ______________________________




                                        -2-